Citation Nr: 0318065	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-19 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for onychomycosis of the 
toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to March 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision by the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
1999, the veteran testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  In 
May 2000, the Board, in pertinent part, remanded the instant 
issue for additional development.


FINDING OF FACT

The veteran's onychomycosis of the toes was not manifested in 
service and is not shown by competent evidence to be related 
to service or to any incident therein.  


CONCLUSION OF LAW

Service connection for onychomycosis of the toes is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by RO correspondence dated in February 
and April 2001.  The claim was readjudicated with 
consideration of these provisions in a November 2002 rating 
decision and addressed accordingly in an April 2003 
supplemental statement of the case.  The RO has advised the 
veteran of the evidence necessary to substantiate his claim 
by various documents during the course of this appeal.  These 
documents adequately notified him of the evidence necessary 
to substantiate the matter on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's available service medical records and all 
identified and authorized post-service medical records have 
been requested or obtained.  It is significant to note that 
during his December 1999 hearing the veteran reported he did 
not receive medical treatment for the disorder at issue 
either during or after active service.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The veteran underwent a VA compensation 
examination pertinent to his claim in February 1998 and an 
opinion based upon a subsequent review of the evidence of 
record by that examiner was obtained in October 2000.  The 
Board finds the available medical evidence is sufficient for 
an appellate determination.

Although the May 2000 remand order instructed the RO to 
schedule the veteran for a VA dermatology examination for an 
opinion to determine the nature and etiology of his present 
skin disorder of the toes, in light of the medical evidence 
received as to this matter the Board finds this examination 
is no longer necessary for an adequate determination.  The 
Board also notes that the RO made repeated efforts to assist 
the veteran in obtaining additional evidence in support of 
his claim by scheduling VA dermatology examinations, but that 
he failed to report for an examination in March 2001.  The 
veteran claims he did not receive notice of this examination; 
however, in the absence of clear evidence to the contrary VA 
law presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record, which was done in this 
case.  See 38 C.F.R. § 3.1(q).  Therefore, the Board must 
conclude the veteran received notice of the scheduled 
examination and the consequences of failure to report and 
that further assistance is neither required nor warranted.  
As noted, even without such development the evidentiary 
record is sufficiently complete for an equitable 
determination on the matter at hand.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be considered service connected.  38 C.F.R. § 3.310.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

service medical records are negative for complaint, 
diagnosis, or treatment either for injury or onychomycosis of 
the toes.  The veteran's March 1946 separation examination 
revealed normal skin and feet.  Records show the veteran 
served in the Pacific theater of operations during World War 
II.  Subsequent, VA and private medical records associated 
with the claims file are negative for complaint or objective 
findings of this disorder prior to February 1998.

On VA examination in February 1998 Dr. G.M.M. noted the 
veteran reported that during service he dropped a 6 inch 
artillery shell across his feet and lost all of his toe 
nails.  He claimed that for a while after that injury his 
toenails would grow back turn white and fall out again.  He 
stated that presently his toenails grew out white, but did 
not fall out.  The examiner noted severe fungus infection 
under the veteran's nails.  The diagnoses included chronic 
onychomycosis to the toes.  It was noted that it was 
reasonable and more likely than not that the fungus infection 
of his toes was secondary to the injury sustained on active 
service in 1944.

In an October 2000 addendum opinion Dr. G.M.M. found that a 
review of the evidence of record revealed no continuity 
between the injury the veteran sustained to his feet in 1944 
and his present onychomycosis of the toes.  The physician 
stated that his February 1998 opinion as to etiology had been 
in error and that there was no direct correlation between his 
initial injury and his current onychomycosis of the toes.  He 
also stated that onychomycosis was present to some degree in 
90 percent of 70 year old males.

Based upon the evidence of record, the Board concedes that 
the veteran was exposed to combat during active service; 
therefore, it may be accepted as proven that he incurred an 
injury to his toes when he dropped an artillery round on them 
in 1944.  This injury is consistent with the circumstances of 
his service.  The Board further finds, however, that the 
October 2000 addendum opinion of Dr. G.M.M., based apparently 
on a more thorough review of the record, is persuasive as to 
the determinative matter on appeal.  VA law requires not just 
evidence of a present disability, but competent evidence 
relating a present disability to an incident of service.  The 
Board finds the revised VA opinion in this case is highly 
probative in light of the fact that there is no medical or 
corroborating evidence of onychomycosis to the veteran's toes 
for over 50 years after service.  The VA physician 
specifically found that a review of the evidence of record 
revealed no continuity between the injury the veteran 
sustained to his feet in 1944 and his present onychomycosis 
of the toes.  It was also noted that onychomycosis was a 
common disorder for males of approximately the veteran's age.  
Therefore, the preponderance of the evidence is against the 
veteran's claim, and service connection for onychomycosis of 
the toes is not warranted.


ORDER

Service connection for onychomycosis of the toes is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

